Case 1:19-cv-04304-ILG-SJB Document 25 Filed 08/16/19 Page 1 of 5 PageID #: 168


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Elise M. Bloom
August 16, 2019                                                                                                      Member of the Firm
                                                                                                                     d +1.212.969.3410
By ECF                                                                                                               f 212.969.2900
                                                                                                                     ebloom@proskauer.com
                                                                                                                     www.proskauer.com
The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       James Greene, et al. v. Kabbalah Centre International, Incorporated, et al.,
          E.D.N.Y. Docket No. 19-cv-4304 (ILG)(SJB)

Dear Judge Glasser:

We represent Defendants Kabbalah Centre International, Incorporated; Kabbalah Centres of the
United States, Incorporated; Kabbalah Centre of New York, Incorporated; The Kabbalah Centre
of Florida, Inc.; Kabbalah Children’s Academy; Kabbalah Enterprises, Incorporated; KAF
Investments, LLC; 501 N. La Cienega, LLC; and Spirituality For Kids International, Inc. in the
above-referenced matter. We write to request an extension of time for Defendants to answer,
move, or otherwise respond to the Complaint from August 19, 2019 through August 23, 2019, to
and including September 23, 2019.

In addition, pursuant to Your Honor’s Individual Rules, the parties propose the following
briefing schedule for the filing of any motion in lieu of an answer:

      •   September 23, 2019 – Deadline for Defendants to file a motion in lieu of an answer
      •   November 4, 2019 – Deadline for Plaintiffs to file their opposition or to amend their
          complaint
      •   November 25, 2019 – Deadline for Defendants to file their reply to Plaintiffs’ opposition
          or to respond to any amended complaint

As reflected in the enclosed Stipulation, which was filed separately by ECF today, Plaintiffs
consent to this request for an extension and to the proposed briefing schedule.

No previous request for an extension has been made.

We thank the Court for its consideration of this request.

Respectfully submitted,

/s/ Elise M. Bloom

Elise M. Bloom




   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:19-cv-04304-ILG-SJB Document 25 Filed 08/16/19 Page 2 of 5 PageID #: 169




Elise M. Bloom
August 16, 2019
Page 2

Enclosure

cc:   All Counsel of Record (By ECF)
      Jonathan P. Bach (By email)
      John D. Cline (By email)
Case 1:19-cv-04304-ILG-SJB Document 25 Filed 08/16/19 Page 3 of 5 PageID #: 170



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JAMES GREENE, JENNIFER SHAAL, OFER                                 No. 19-cv-4304 (ILG)(SJB)
 SHAAL, JAKE STONE, GUY SHOSHAN, EINAT
 EZRA MICHAELI, and YIFAT SHMILOVICH, on
 behalf of themselves and all others similarly situated,      STIPULATION AND ORDER TO
                                                              EXTEND TIME TO RESPOND TO
                                   Plaintiffs,                     THE COMPLAINT
                         v.

 KABBALAH CENTRE INTERNATIONAL,
 INCORPORATED; KABBALAH CENTRES OF
 THE UNITED STATES, INCORPORATED;
 KABBALAH CENTRE OF NEW YORK,
 INCORPORATED; THE KABBALAH CENTRE OF
 FLORIDA, INC.; KABBALAH CHILDREN’S
 ACADEMY; KABBALAH ENTERPRISES,
 INCORPORATED; KAF INVESTMENTS, LLC; 501
 N. LA CIENEGA, LLC; SPIRITUALITY FOR KIDS
 INTERNATIONAL, INC.; and KAREN BERG,
 YEHUDA BERG, and MICHAEL BERG,

                                   Defendants.


        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for the parties, that:

    1. The time within which Defendants Kabbalah Centre International, Incorporated; Kabbalah

        Centres of the United States, Incorporated; Kabbalah Centre of New York, Incorporated;

        The Kabbalah Centre of Florida, Inc.; Kabbalah Children’s Academy; Kabbalah

        Enterprises, Incorporated; KAF Investments, LLC; 501 N. La Cienega, LLC; Spirituality

        For Kids International, Inc.; and Karen Berg, Yehuda Berg, and Michael Berg (collectively,

        “Defendants”) may move, answer, or otherwise respond to the Complaint is hereby

        extended from August 19, 2019 through August 23, 2019, to and including September 23,

        2019;

                                                 1
Case 1:19-cv-04304-ILG-SJB Document 25 Filed 08/16/19 Page 4 of 5 PageID #: 171



   2. In the event that any of Defendants files a motion in lieu of an answer, Plaintiffs James

       Greene, Jennifer Shaal, Ofer Shaal, Jake Stone, Guy Shoshan, Einat Ezra Michaeli, and

       Yifat Shmilovich (collectively, “Plaintiffs”) will have to and including November 4, 2019

       to file their opposition or to amend the Complaint pursuant to Fed. R. Civ. P. 15(a)(2); and

   3. Defendants will have to and including November 25, 2019 to file their reply to Plaintiffs’

       opposition or to respond to any amended complaint.

       There has been no previous request for an extension of time in connection with this matter.

Facsimile or electronic signatures on this Stipulation are hereby deemed originals. No provision

of this Stipulation and Order shall be construed as a waiver of, and Defendants hereby expressly

reserve, any and all defenses.

Dated: New York, New York
       August 15, 2019


 PIERCE BAINBRIDGE BECK PRICE &                          PROSKAUER ROSE LLP
 HECHT LLP

 /s/ Deborah H. Renner                                   _/s/ Elise M. Bloom_______________
 Deborah H. Renner                                       Elise M. Bloom
 Shira Lauren Feldman                                    Steven D. Hurd
 Claiborne R. Hane                                       Pinchos N. Goldberg
 Abbye R. Klamann Ognibene
                                                         Eleven Times Square
 277 Park Avenue, 45th Floor                             New York, New York 10036
 New York, NY 10172                                      Phone: (212) 969-3000
 Phone: (212) 484-9866                                   Fax: (212) 969-2900
 Fax: (646) 968-4125                                     ebloom@proskauer.com
 drenner@piercebainbridge.com                            shurd@proskauer.com
 sfeldman@piercebainbridge.com                           pgoldberg@proskauer.com
 chane@piercebainbridge.com
 aognibene@piercebainbridge.com

 Attorneys for Plaintiffs James Greene,                  Attorneys for Defendants Kabbalah
 Jennifer Shaal, Ofer Shaal, Jake Stone, Guy             Centre International, Incorporated;
 Shoshan, Einat Ezra Michaeli, and Yifat                 Kabbalah Centres of the United
 Shmilovich                                              States, Incorporated; Kabbalah

                                                2
Case 1:19-cv-04304-ILG-SJB Document 25 Filed 08/16/19 Page 5 of 5 PageID #: 172



                                               Centre of New York, Incorporated;
                                               The Kabbalah Centre of Florida, Inc.;
                                               Kabbalah Children’s Academy;
                                               Kabbalah Enterprises, Incorporated;
                                               KAF Investments, LLC; 501 N. La
                                               Cienega, LLC; and Spirituality For
                                               Kids International, Inc.

 SHAPIRO ARATO BACH LLP                        LAW OFFICE OF JOHN D. CLINE


 _/s/ Jonathan P. Bach__________________       _/s/ John D. Cline________________
 Jonathan P. Bach                              John D. Cline

 500 Fifth Avenue, 40th Floor                  One Embarcadero Center, Suite 500
 New York, New York 10110                      San Francisco, California 94111
 Phone: (212) 257-4880                         Phone: (415) 662-2260
 Fax: (212) 202-6417                           Fax: (415) 662-2263
 jbach@shapiroarato.com                        cline@johndclinelaw.com

 Attorneys for Defendants Karen Berg           Attorneys for Defendant Yehuda
 and Michael Berg                              Berg



Dated: Brooklyn, New York              SO ORDERED:
       ________ __, 2019

                                       __________________________
                                       HON. I. LEO GLASSER
                                       UNITED STATES SENIOR DISTRICT JUDGE




                                           3
